Title: From Thomas Jefferson to Henry Dearborn, 29 July 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            July 29. 1807.
                        
                        Notes of consultations. 1807.
                        July 26
                        Norfolk. agreed that all the militia at this place, & on both sides of James river be dismissed,
                            except 1. an artillery company to serve the spare guns at Norfolk and to be trained to their management. 2. a troop of
                            cavalry to patrole the country in the vicinity of the squadron, as well to cut off their supplies as to give notice of any
                            sudden danger, to meet which the militia of the borough & neighboring counties must hold themselves in readiness to
                            march at a moment’s warning. a Major to command the 2. companies of artillery & cavalry.
                        Offensive measures.
                        Prepare all necessaries for an attack of Upper Canada & the upper part of Lower Canada, as far as the
                            mouth of Richlieu river.
                        Prepare also to take possession of the islands of Campobello &c. in the bay of Passamaquoddy
                        The points of attack in Canada to be 1. Detroit. 2. Niagara. 3. Kingston. 4. Montreal
                  
                     
                        
                           1. Detroit.
                           300.
                           militia of Michigan.
                        
                        
                           
                           1000.
                           do. from the state of Ohio.
                        
                        
                           
                           100.
                           regulars from forts Detroit &  Fort Wayne
                        
                        
                           
                           
                           1400
                        
                        
                           2. Niagara.
                           1500.
                           militia from Pensylvania & Genesee.
                        
                        
                           
                           
                           one artillery company of regulars from Niagara.
                        
                        
                           
                           
                           [1500?]
                        
                        
                           3. Kingston.
                           1500.
                           militia from New York
                        
                        
                           
                           
                           1500
                        
                     
                     
                        
                           4. Montreal.
                           1500.
                            militia from
                           New York
                        
                        
                           
                           2000.
                           
                           Vermont
                        
                        
                           
                           1000.
                           
                           Massachusets
                        
                        
                           
                           1000.
                           
                           New Hampshire
                        
                        
                           
                           
                           5500
                           
                        
                        
                           5. Campobello
                           500.
                           militia from
                           Maine
                        
                        
                           
                           10300.
                           militia
                           
                        
                        
                           General officers for the attack on
                           Detroit Genl. Hull.
                        
                        
                           
                           
                           
                           Niagara.
                        
                        
                           
                           
                           
                           Kingston. Gansevoort.
                        
                        
                           
                           
                           
                           Montreal.
                        
                        
                           
                           
                           
                           Campobello. Colo. Trescott or Brigadr. Genl. Chandler.
                        
                     
                  
                        
                         it is understood that every thing which is not already in the neighborhood of the places can be got &
                            carried as fast as the men can be collected & marched except provns to Detroit. half tents & travelling carriages for artillery to be made.
                        Measures to be taken for obtaining information
                  
                     
                        
                           
                           from
                           Detroit through 
                           Genl. Hull.
                        
                        
                           
                           
                           Niagara 
                           Erastus Granger.
                        
                        
                           
                           
                           Kingston.
                           
                        
                        
                           
                           
                           Montreal. Sac
                           Saillée.
                        
                        
                           
                           
                           Quebec.
                           
                        
                        
                           
                           
                           Halifax.
                           some person to be covered under a commission of agency for some merchant who may have a vessel there under adjudication.
                        
                     
                  
                        
                        The Secretary at War to recommend to the Governors to press for 12. month volunteers under the last act,
                            rather than 6. month do. under the former.
                    
                        July 27. Defensive measures.
                  The places needing defence divided into 3. classes.
                  1. whose batteries only need be provided, to be guarded in common by a few men only, & to be manned, when necessary, by Militia.
                  2. places which, from their importance, require some stronger defence, but which from the forts already built, the difficulty of access, and the strength of their adjacent population need only repairs, some inconsiderable additions to their works & garrisons.
                  3. places which from their importance, & ease of access by land or water, may be objects of attack, & which from the weakness of their population, difficulties of defence &c will need particular attention and provision.
                  in distributing the Seaports into these classes, their importance so far as depends on their tonnage, collection of import, exports domestic, & foreign may be estimated from a table prepared by the Secy. of the Treasy. which see.
                  1st. Class. may be taken from that table readily. perhaps some places not in that may require some defence.
                  
                     
                        
                           2d.
                           Class.
                           }
                           On each of these we conferred, successively, and came so far to a general understanding of the nature & extent of the works, & number of gun boats necessary for their defence, as might enable the Secretary at War to make out a detailed statement for each, for future consideration, estimating the expence of works, number of men, & number of gun-boats necessary for each.
                        
                        
                           
                           Portsmouth N.H.
                        
                        
                           
                           Newbury port
                        
                        
                           
                           Salem.
                        
                        
                           
                           Boston.
                        
                        
                           
                           Providence
                        
                        
                           
                           New London
                        
                        
                           
                           Say brook
                        
                        
                           
                           New Haven
                        
                        
                           
                           Philadelphia.
                        
                        
                           
                           Wilmington Del.
                        
                        
                           
                           Baltimore
                        
                        
                           
                           James river
                        
                        
                           
                           Ocracock
                        
                        
                           
                           Wilmington N.C.
                        
                        
                           
                           Charleston
                        
                     
                  
                  
                     
                        
                           3d. Class.
                           }
                           on these also successively, conferences took place so as to enable the Secretary at war to make a similar statement as to them.
                        
                        
                           Portland.
                        
                        
                           Newport.
                        
                        
                           New York.
                        
                        
                           Alexandria
                        
                        
                           
                               and Washington.
                        
                        
                           Norfolk.
                        
                        
                           Savanna.
                        
                        
                           New Orleans.
                        
                     
                  
                        July 28. The existing appropriations for fortifications being not more than sufficient for New York, Charleston & N. Orleans, it is thought best to employ them entirely on those places, and leave the others till further appropriations.
                  It is thought that the Secretary of the navy should purchase on credit timber & other materials for a great number of gunboats, suppose 100. but that they should chiefly be of those kinds, which may be useful for the Navy should Congress not authorise the building gunboats. also that he should purchase on credit 500. tons of saltpetre & 100 tons of sulphur on the presumption that Congress will sanction it.
                  Our stock of swords, pistols & mortars being not sufficient, the Secretary at war will take measures for procuring a supply of the two former articles, and will keep Foxall constantly employed in making mortars, until a sufficient stock be provided.
                  The Secretary of the navy will take immediate measures for procuring from London 100. telescopes of about 10. guinea price for the establishment of Telegraphs.
                  It is agreed that about 15,000 regular troops will be requisite for garrisons, and about as many more as a disposable force, making in the whole 30,000. regulars.
                  It is also recommended to the Secretary of the navy to recruit the whole number of marines allowed by law, to wit, about 1100. principally for the service of the gunboats.
                  On the question, Under what circumstances, I may order Decatur to attack the British vessels in our waters, it is the opinion that if they should blockade any place, preventing vessels from entering or going out, or proceed systematically in taking our vessels within our waters, that the gunboats should attack them if they can do it with a good prospect of success, but Decatur is not to do this without orders from me. should they attack Norfolk, or enter Elizabeth river Decatur may attack them without waiting orders.
                  In endeavoring to obtain information of the state of the British ports to be attacked, the following will be proper objects of enquiry. 1. the regular force. 2. the force of the militia they may command, & the temper & disposition of the people, and whether armed. 3. the character of the Commanding officer. 4. the situation of the fort, whether in good repair, if requiring regular approaches, the situation of their magazines &c. 5. plans of the works, maps of the roads, what are the obstacles to the march of troops &c.
                        these notes are furnished to Genl. Dearborne, with mr Gallatin’s table of the seaports, to assist his
                            memory.
                        
                            Th: Jefferson
                     
                        
                    